Citation Nr: 0013432	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-00 488A	)	DATE
	)
	)


THE ISSUES

1. Whether the June 1997 decision of the Board of Veterans 
Appeals (Board) denying service connection for residuals 
of a left shoulder injury on the grounds that new and 
material evidence had not been submitted to reopen the 
claim should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2. Whether the June 1997 Board decision denying service 
connection for residuals of a right hand injury should be 
revised or reversed on the grounds of CUE.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  In January 1998, the Board received the veteran's 
Motion for Reconsideration of the June 1997 Board decision 
which denied service connection for residuals of a left 
shoulder injury on the grounds that new and material evidence 
had not been submitted to reopen the claim, and also denied 
service connection for residuals of a right hand injury.  In 
February 1998, the Acting Chairman of the Board denied the 
Motion for Reconsideration.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 and Sup. 1997); 
38 C.F.R. §§ 20.102(b), 20.1000, 20.1001 (1997); Mayer v. 
Brown, 37 F. 3d 618 (Fed. Cir. 1994).

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111) and 64 Fed. 
Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart O) 
pursuant to the veteran's March 1999 motion alleging CUE in 
the June 1997 Board decision which denied service connection 
for residuals of left shoulder and right hand injuries. 

In March 1999, the Board received correspondence from the 
veteran wherein he requested the assistance of the Disabled 
American Veterans (DAV) veterans service organization in the 
matter of his motion to revise or reverse the June 1997 Board 
decision on the grounds of CUE.  By letter of September 1999, 
the Board notified the veteran of the requirement to complete 
and return to the Board an enclosed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, if he desired to appoint the DAV as his 
representative.  Subsequently in September 1999, the Board 
received a statement from the veteran wherein he withdrew his 
request to appoint the DAV as his representative.



FINDINGS OF FACT

1. By decision of June 1997, the Board denied service 
connection for residuals of a left shoulder injury on the 
grounds that new and material evidence had not been 
submitted to reopen the claim, and also denied service 
connection for residuals of a right hand injury.

2. The June 1997 Board decision was reasonably supported by 
the evidence then of record, and the denials of service 
connection were not errors about which reasonable minds 
could not differ.


CONCLUSIONS OF LAW

1. The June 1997 Board decision denying service connection 
for residuals of a left shoulder injury on the grounds 
that new and material evidence had not been submitted to 
reopen the claim was not clearly and unmistakably 
erroneous.            38 U.S.C.A. §§ 501(a), 7111 (West 
1991 and Supp. 1999); 38 C.F.R. Part 20, Subpart O, 
including §§ 20.1403, 20.1404, 20.1405 (1999).

2. The June 1997 Board decision denying service connection 
for residuals of a right hand injury was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 501(a), 7111 (West 
1991 and Supp. 1999); 38 C.F.R. Part 20, Subpart O, 
including §§ 20.1403, 20.1404, 20.1405 (1999).

      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran contends that the June 1997 Board decision 
denying service connection for residuals of left shoulder and 
right hand injuries was clearly and unmistakably erroneous.  
The veteran has set forth general, non-specific allegations 
of CUE as contained in his statements dated in March and 
September 1999.

The evidence of record at the time of the September 1946 
rating action and the June 1997 Board decision included 
service medical records which are completely negative for 
complaints, findings, or diagnoses of any left shoulder or 
right hand disorder.  Specifically, examination of the bones 
and joints and muscular system during hospitalization in 
September 1943 was negative for findings pertaining to the 
left shoulder and right hand.  On separation examination of 
January 1946, the veteran mentioned no left shoulder or right 
hand disorder in a space provided to list any current injury 
which was disabling, the circumstances under which it was 
incurred, and the date of onset, and no left shoulder or 
right hand disability was clinically found on examination of 
the musculoskeletal system.  

In his July 1946 application for VA disability compensation, 
the veteran claimed service connection for several 
disabilities, to include residuals of a left shoulder injury 
allegedly sustained in July 1945 in Austria.  The veteran 
made no claim for service connection for any right hand 
disorder.

Subsequently in July 1946, the RO requested the Adjutant 
General of the U.S. Army to furnish service medical records 
showing treatment of the veteran for a left shoulder injury 
in July 1945 in Austria.  In August 1946, the Adjutant 
General's Office furnished many of the veteran's service 
medical records, including reports of examinations at the 
time of entrance into and separation from service, and stated 
that records of alleged treatment overseas were not currently 
available, and that a supplemental report would be furnished 
to the RO in the event additional records were received.

By rating action of September 1946, the Manchester, New 
Hampshire Regional Office (RO) denied service connection for 
residuals of a left shoulder injury on the basis of 
incomplete service records, on the grounds that residuals of 
such alleged injury were not shown by the evidence of record.  
The veteran was notified of the denial and of his appellate 
rights by letter subsequently that month, but he did not 
appeal therefrom.

The evidence added to the record subsequent to the September 
1946 rating action includes an April 1959 report from the 
Adjutant General of the U.S. Army of extracts from 
miscellaneous service records concerning medical treatment of 
the veteran.  Information extracted from miscellaneous 
records, including sick and morning reports, indicated that 
the veteran was taken sick on 1 occasion in May 1945, taken 
sick and then hospitalized for 3 days in June 1945, and taken 
sick on    1 occasion in August 1945 and on 3 separate 
occasions in September 1945.  No clinical findings or 
diagnoses were listed with respect to any of the above 
occasions of medical treatment, and the veteran was returned 
to duty on each occasion.  

In a statement of June 1959, R. Blood, M.D., stated that the 
veteran gave a history of left shoulder and right hand 
injuries in service in July 1945.  The doctor stated that, 
following separation from service, he saw the veteran at his 
office a few times because of some left shoulder pain and 
limitation of motion on doing heavy work.  The shoulder 
problem was noted to have prevented him from performing work 
with granite and tree companies.

In his June 1969 application for a VA permanent and total 
disability rating for pension purposes, the veteran listed no 
left shoulder or right hand disorder as a cause of his 
alleged inability to work.

In a statement of September 1969, Dr. Blood listed no left 
shoulder or right hand disability as the cause of the 
veteran's retirement on permanent disability from his place 
of employment in 1968.  In a statement of November 1969, Dr. 
Blood stated that an on-the-job injury the veteran sustained 
in 1966 resulted in specified disabilities which prevented 
him from working thereafter, and that he was retired on 
permanent disability in 1968; no left shoulder or right hand 
disorder was noted to have figured in the disability 
determination.

On VA general medical examinations of November 1969, March 
1970, October 1973, and January 1975, the veteran had no 
complaints pertaining to the left shoulder or right hand, and 
no pathological clinical findings were recorded on 
examinations of the musculoskeletal system.  In March 1970, 
the examiner specifically found that the veteran had full 
range of motion of all joints, and that no abnormalities were 
found on examination of all extremities.  

In a statement of July 1972, Dr. Blood referred to the 
veteran's 1966 on-the-job injury which caused specific 
disabilities resulting in his retirement on permanent total 
disability in 1968; no left shoulder or right hand disorder 
was noted to have figured in the disability determination.

Received in July 1974 was an undated photograph showing the 
veteran wearing a military uniform, with his right hand and 
some fingers bandaged and his left arm in a sling.  The 
veteran stated that the photograph was taken in service in 
Austria. 

July 1976 records of hospitalization of the veteran at the 
Concord Hospital, September 1976 and December 1980 medical 
reports from R. Whittenburg, M.D., and May through July 1980 
billing records from the office of Drs. Resnicoff, Benson, 
and Morris are negative for complaints, findings, or 
diagnoses of any left shoulder or right hand disorder.

In December 1992, the RO received the veteran's application 
to reopen his claim for service connection for residuals of a 
left shoulder injury, and his original claim for service 
connection for residuals of a right hand injury.

In answer to the RO's February 1993 request to furnish 
evidence such as statements from doctors showing that his 
claimed disabilities had been treated since discharge from 
service, the veteran responded subsequently that month that 
all of his treating physicians including Dr. Blood, and a 
service comrade, were dead, and that no medical records were 
available.  The veteran stated that he initially injured his 
left shoulder and the fingers of the right hand while 
subduing and capturing enemy German soldiers in August 1944, 
and that he re-injured the same shoulder and hand in 1945.  

Received in April 1993 were additional service medical 
records consisting of copies of sick and morning reports.  
The daily sick reports indicated that the veteran was taken 
sick on 1 occasion in September 1944, 2 occasions each in 
October and December 1944 and January 1945, 1 occasion in 
February 1945, and 2 occasions in March 1945; taken sick and 
hospitalized for 3 days in June 1945; and taken sick on 1 
occasion in August 1945 and 2 occasions in September 1945.  
The morning reports indicated that the veteran was assigned 
to a duty station in Austria, took sick and was hospitalized 
for 3 days in June 1945, and took sick and was treated for       
4 days in August 1945.  No clinical findings or diagnoses 
were listed with respect to any of the above occasions of 
medical treatment, and the veteran was returned to duty on 
each occasion.     

By rating action of May 1993, the RO denied service 
connection for residuals of a left shoulder injury on the 
grounds that new and material evidence had not been submitted 
to reopen the claim, and also denied service connection for 
residuals of a right hand injury.  The basis for the denials 
was that the evidence did not show that the veteran had 
chronic residuals of any inservice injuries to the left 
shoulder or right hand, in view of the negative findings for 
any pertinent residual disability on examination for 
separation from service, and the lack of continuity of 
pertinent symptomatology in the post-service years.

Received in June 1994 was an undated photograph showing the 
veteran and a service comrade wearing military uniforms and 
seated in front of a "Welcome to Italy" sign.  The veteran 
stated that the photograph was taken in service on the 
Italian border.

At the November 1995 hearing on appeal before a hearing 
officer at the RO, the veteran gave testimony consistent with 
his abovementioned statements regarding the claimed inservice 
onset of left shoulder and right hand disorders.

By decision of June 1997, the Board denied service connection 
for residuals of a left shoulder injury on the grounds that 
new and material evidence had not been submitted to reopen 
the claim: the additional evidence submitted since the final, 
unappealed 1946 rating action which denied service connection 
did not change the factual basis upon which that decision was 
predicated, and did not raise a reasonable possibility of a 
change in the outcome of the decision, inasmuch as it neither 
showed the current presence of a left shoulder disability nor 
medically linked any such current disability to military 
service or any incident thereof.  The Board also denied 
service connection for residuals of a right hand injury on 
the grounds that the claim was not well-grounded, inasmuch as 
the evidence indicated that any such inservice injury was 
acute and transitory and resolved without residuals, given 
the lack of objective demonstration of any chronic residuals 
on examination for separation from service or at any time 
since separation from service, and that the record contained 
no medical nexus between any current right hand disorder and 
military service or any incident thereof.       

II. Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by a party to that decision.            38 U.S.C.A. 
§§ 501(a), 7111; 38 C.F.R. § 20.1400(a).  In implementing                 
38 U.S.C.A. § 7111, the U.S. Congress intended the VA to 
follow established case law defining CUE found primarily in 
the precedent decisions of the U.S. Court of Appeals for 
Veterans Claims (Court).  64 Fed. Reg. 2134, 2137 (1999).  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  38 
C.F.R. § 20.1405(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (as in effect in 1997).

A. Whether the June 1997 Board Decision Denying Service 
Connection for Residuals of a Left Shoulder Injury on the 
Grounds that New and Material Evidence Had Not Been 
Submitted to Reopen a Claim Should Be 
                                Revised or Reversed on the 
Grounds of CUE

In addition to the applicable criteria stated above, the law 
grants a period of 1 year from the date of notice of the 
result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis.  Veterans Regulation No. 2(a), pt. 
II, par III; VA Regulation 1008 (effective 25 January 1936 to 
31 December 1957).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect in 1997).

Other applicable criteria pertaining to "new and material 
evidence" in effect at the time of the June 1997 Board 
decision were as follows.  In Manio v. Derwinski,        1 
Vet. App. 140 (1991), the Court mandated a 2-step analysis 
when there is a prior final denial and a subsequent attempt 
to reopen the claim with additional evidence.  In Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996), the U.S. Court of 
Appeals for the Federal Circuit held that the VA was required 
to first consider whether new and material evidence has been 
presented before the merits of the claim may be considered.  
In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that the first step of the Manio 2-step process involved 3 
questions.  As modified by the Court's holding in Evans, the 
Manio 2-step analysis was as follows:

Step 1:  The RO or the Board must 
determine whether the additional evidence 
presented or secured since the prior 
final disallowance of the claim is new 
and material when credibility of the new 
evidence is presumed.  This step involves 
3 questions:

(1) Is the newly-presented evidence 
"new" (i.e., not of record at 
the time of the last final 
disallowance of the claim and 
not merely cumulative of other 
evidence that was then of 
record)?

(2) Is it "probative" of the issues 
at hand (i.e., each issue which 
was a specified basis for the 
last final disallowance)?  
Evidence is "probative" when it 
tends to prove, or actually 
proves, an issue.  BLACK'S LAW 
DICTIONARY 1203 (6th ed. 1990).

(3) If it is new and probative, 
then, in light of all the 
evidence of record, is there a 
reasonable possibility that the 
outcome of the claim on the 
merits would be changed?

In determining whether evidence was new 
and material, the credibility of the 
evidence was to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  
However, the credibility of the statement 
was only the beginning of the inquiry 
concerning materiality.  To be material, 
the probative evidence had to, when 
considered with all then evidence both 
new and old, present the possibility (or 
be of such significance) that it could 
potentially change the result.  
Therefore, in addition to its 
truthfulness, the weight of the "new" 
evidence, in the context of all the 
evidence, had to, by necessity, be 
considered in the decision as to 
materiality.  Nici v. Brown, 9 Vet. App. 
494 (1996).  "Material" evidence was 
that which was relevant to and probative 
of the issue at hand, and which had to be 
of sufficient weight or significance 
(assuming its credibility) that there was 
a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  In order to constitute 
"material" evidence, it had to 
demonstrate a nexus between the current 
condition and the veteran's period of 
service.  See Spalding v. Brown, 10 Vet. 
App. 6 (1996).

Step 2:  If, and only if, the RO or the 
Board determines that the claimant has 
produced new and material evidence, the 
claim must be reopened and the case 
evaluated on the basis of all the 
evidence, both old and new.  See Manio.

The quality of evidence needed to well-ground a claim or 
reopen it would seem to be, as a practical matter, nearly the 
same.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  "New and material" evidence was, by its nature, 
well-grounded, i.e., evidence that, if believed, would 
provide a "reasonable possibility" that the outcome would 
be changed.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

After a review of the record, the Board concludes that the 
June 1997 Board decision denying service connection for 
residuals of a left shoulder injury was reasonably supported 
by the evidence then of record, and is not clearly and 
unmistakably erroneous, as new and material evidence had not 
been submitted to reopen the claim.  In denying service 
connection on those grounds, the Board notes that the 1997 
Board decision considered the evidence of record at the time 
of the September 1946 rating action which had initially 
denied service connection on the basis of incomplete service 
medical records which did not show the presence of current 
residuals of a left shoulder injury.  The Board in 1997 found 
that the evidence added to the record since the final, 
unappealed 1946 rating action did not change the factual 
basis for the denial of service connection, and did not raise 
a reasonable possibility of a change in the outcome of the 
decision, inasmuch as it neither showed the current presence 
of a left shoulder disability nor medically linked any such 
current disability to military service or any incident 
thereof.  Inasmuch as the veteran has offered no more than 
general, non-specific allegations of CUE in the 1997 Board 
decision, the only questions before the Board at this time 
are a thus general review of whether the correct facts, as 
they were known at the time, were before the Board in 1997, 
and whether the statutory and regulatory provisions extant at 
the time were correctly applied. 

Current review of the evidence in the file at the time of the 
final, unappealed September 1946 rating action and the 1997 
Board decision included the service medical records which are 
completely negative for complaints, findings, or diagnoses of 
any left shoulder disorder.  The Board finds significant the 
fact that the veteran gave no contemporaneous history of left 
shoulder injury or of current residual disability therefrom 
on separation examination of January 1946, and that no 
residuals of any such injury were clinically found on the 
separation examination of the musculoskeletal system - 
evidence that supports a conclusion that any such inservice 
injury was acute and transitory and resolved without chronic 
residual disability.

The evidence added to the record subsequent to the final, 
unappealed September 1946 rating action and of record at the 
time of the June 1997 Board decision included additional 
service medical records pertaining to the veteran in the form 
of copies of and extracts from numerous sick and morning 
reports, none of which contained any reference to a left 
shoulder disorder.  The undated photograph received in 1994 
showing the veteran and a service comrade in military 
uniforms and allegedly seated at the Italian border in 
service contained no evidence pertaining to a left shoulder 
disorder.  The undated photograph received in 1974 alleged by 
the veteran to have been taken in service and showing him in 
military uniform with his left arm in a sling, together with 
his November 1995 hearing testimony claiming left shoulder 
injuries in service in 1944 and 1945 - while evidence of a 
left upper extremity injury of some kind in service - does 
not change the fact that no residual left shoulder disability 
was clinically found on examination at the time of separation 
from service in 1946, and the reasonable conclusion that any 
such inservice injury had thus been acute and transitory and 
resolved without chronic residual disability.  

While Dr. Blood in 1959 stated that, following separation 
from service, he saw the veteran at his office a few times 
because of some left shoulder pain and limitation of motion 
on doing heavy work, that medical statement contained no 
clinical findings indicating the current existence of chronic 
residuals of a left shoulder injury at that point in time - 
some 13 years following separation from service.  None of the 
extensive subsequent post-service private and VA medical 
records developed from 1969 to 1980 contained evidence 
showing the current existence of chronic residuals of a left 
shoulder injury in the post-service years, or linking any 
such current disability to military service or any incident 
thereof.  Rather, that evidence did not implicate a left 
shoulder disorder as a cause of the veteran's retirement from 
work on permanent disability in 1968, and no pathological 
clinical findings whatsoever pertaining to the left shoulder 
were recorded on several VA examinations of the 
musculoskeletal system in 1969, 1970, 1973, and 1975.  The 
Board affirms these facts as correct on current review of the 
evidence before the Board in 1997.    

On that record, the Board finds that the June 1997 Board 
decision denying service connection for residuals of a left 
shoulder injury on the grounds that new and material evidence 
had not been submitted to reopen the claim was not clearly 
and unmistakably erroneous; rather, it represented a 
reasonable exercise of rating judgment, and was clearly not 
an error about which "reasonable minds could not differ" as 
contemplated by 38 C.F.R. § 20.1403(a).  The Board in 1997 
correctly noted that the evidence of record at the time of 
the final, unappealed September 1946 rating action showed 
neither the current presence of a left shoulder disability 
nor medically linked any such current disability to military 
service or any incident thereof; the Board in 1997 also 
correctly found that the evidence added to the record from 
September 1946 up to the time of the 1997 Board decision 
showed nothing more.  After a review of the veteran's motion, 
the Board is satisfied that the correct facts, as they were 
known at the time, were before the Board in June 1997, and 
that the law and regulatory provisions extant at the time 
were correctly applied to the evidence of record in 1997 to 
deny the claim for service connection for residuals of a left 
shoulder injury on the grounds that new and material evidence 
had not been submitted to reopen the claim.      

B. Whether the June 1997 Board Decision Denying Service 
Connection for Residuals of a Right Hand Injury Should Be 
Revised or Reversed                     on the Grounds of 
CUE

In addition to the applicable criteria stated above, a person 
who submits a claim for benefits under a law administered by 
the VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If a 
claim is well-grounded, the VA is obligated to assist a 
claimant in developing evidence pertinent to the claim; if a 
claim is not well-grounded, there is no such duty to assist 
the claimant.  Epps v. Brown, 9 Vet. App. 341 (1996), aff'd 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); King v. Brown, 5 Vet. App. 
19 (1993).  Where the determinative issue involves medical 
causation, competent medical evidence to show the claim is 
plausible is required for a claimant to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown,    7 Vet. App. 498 (1995), aff'd 78 F. 3d 
604 (Fed. Cir. 1996).  The Court has also held that Congress 
specifically limited entitlement to service connection to 
cases where there was resulting disability; in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 2 Vet. App. 223 (1992).  

Inasmuch as the veteran has offered no more than general, 
non-specific allegations of CUE in the 1997 Board decision 
which denied service connection for residuals of a right hand 
injury, the only questions before the Board at this time are 
thus a general review of whether the correct facts, as they 
were known at the time, were before the Board in 1997, and 
whether the statutory and regulatory provisions extant at the 
time were correctly applied.

After a review of the record, the Board concludes that the 
June 1997 Board decision denying service connection for 
residuals of a right hand injury was reasonably supported by 
the evidence then of record, and is not clearly and 
unmistakably erroneous, as the claim was not well-grounded.  
In denying service connection on this basis, the Board notes 
that the 1997 Board decision considered the service medical 
records which were completely negative for complaints, 
findings, or diagnoses of any right hand disorder.  Although 
an undated photograph received in 1974 alleged by the veteran 
to have been taken in service and showing him in military 
uniform with his right hand and some fingers bandaged, 
together with his November 1995 hearing testimony claiming 
right hand injuries in service in 1944 and 1945 led the Board 
to conclude that the veteran had suffered a right hand injury 
of some kind in service, the Board finds that the Board in 
1997 correctly concluded that any such inservice right hand 
injury was acute and transitory and resolved without 
residuals, as evidenced by the veteran's lack of 
contemporaneous history of right hand injury or of current 
residual disability therefrom on separation examination of 
January 1946, and the lack of clinical findings of current 
residuals of any such injury on the separation examination of 
the musculoskeletal system.  

Further supporting this conclusion was the post-service 
evidence before the Board in 1997, which was completely 
negative for medical findings or diagnoses of any right hand 
disorder.  While Dr. Blood in 1959 recorded the veteran's 
history of right hand injury in service, there were no 
clinical findings indicating the current existence of any 
residuals of a right hand injury at that point in time - some           
13 years following separation from service.  None of the 
extensive subsequent post-service private and VA medical 
records developed from 1969 to 1980 contained evidence 
showing the current existence of residuals of a right hand 
injury in the post-service years, or linking any such current 
disability to military service or any incident thereof.  
Rather, that evidence did not implicate a right hand disorder 
as a cause of the veteran's retirement from work on permanent 
disability in 1968, and no pathological clinical findings 
whatsoever pertaining to the right hand were recorded on 
several VA examinations of the musculoskeletal system in 
1969, 1970, 1973, and 1975.  The Board affirms these facts as 
correct on current review of the evidence before the Board in 
1997.

On that record, the Board finds that the 1997 Board decision 
correctly concluded that the veteran had not met the initial 
burden of presenting evidence of a well-grounded claim 
imposed by 38 U.S.C.A. § 5107(a), inasmuch as chronic 
residuals of a right hand injury neither had been objectively 
demonstrated at any time post service, nor did the record 
before the Board in 1997 contain any medical evidence 
whatsoever linking any such current disability to military 
service or any incident thereof.  Because of the absence of 
any medical evidence of a current right hand disorder, the 
claim for service connection was not plausible, and therefore 
not well-grounded (see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)), and the Board thus finds that the June 1997 Board 
decision denying service connection on that basis was not 
clearly and unmistakably erroneous.  Rather, it represented a 
reasonable exercise of rating judgment, and was clearly not 
an error about which "reasonable minds could not differ" as 
contemplated by 38 C.F.R. § 20.1403(a).  The Board also 
affirms that the law and regulations extant at the time were 
correctly applied to the evidence of record in 1997 to deny 
the claim for service connection for residuals of a right 
hand injury as not well-grounded.  Lastly, the Board notes 
that the RO by letter of February 1993 notified the veteran 
of the types of evidence that he needed to submit in order to 
well-ground his claim for service connection, but the veteran 
responded subsequently that month that such pertinent records 
were no longer available due to the deaths of physicians and 
a service comrade.     


ORDER

The motion to revise or reverse the June 1997 Board decision, 
denying service connection for residuals of a left shoulder 
injury on the grounds that new and material evidence had not 
been submitted to reopen the claim, on the grounds of CUE is 
denied.  The motion to revise or reverse the June 1997 Board 
decision denying service connection for residuals of a right 
hand injury on the grounds of CUE is denied.



		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals


 


